DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki (20150239792) in view of Lundstrom (4370181).
Regarding claim 1, Fujisaki discloses a gas generant composition with a fuel that includes bitetrazole derivative such as a bitetrazole metal salt (0024) and an oxidizer such as potassium perchlorate (0031). 
Lundstrom teaches the use of a bitetrazole metal salt i.e. dipotassium bitetrazole as a fuel on a gas generant composition.  (claim 7)
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to substitute the dipotassium bitetrazole as taught by Lundstrom into the composition disclosed by Fuijisaki since Fujisaki discloses that metal salts of bitetrazole can be used as a fuel in a gas generant composition and since Lundstrom teaches the use of a bitetrazole metal salt i.e. dipotassium bitetrazole as a fuel in a gas generant composition
Regarding claim 2, the limitation regarding the co-precipitated product is a method limitation.  If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).
Regarding claim 22, additional components besides the fuel and oxidizer are not required and are indicated as optional.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable as applied above, and further in view of Johnson (3136114).
Regarding claim 3, Johnson discloses that it is known to form gas generating compositions that include metal salts of bitetrazole (col. 4, lines 1-32) and oxidizers such as perchlorates (col. 4, lines 1-32) and indicates that the components are incorporated in finely divided particle sizes from 5-50 microns to achieve the best results (col. 5, lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the product sizes as taught by Johnson with the composition as taught since all the patents relate to gas generating compositions and since the patents use the same or similar bitetrazole fuel and perchlorate oxidizers and since Johnson indicates that these particle size help to produce the best results in a gas generating composition.
Regarding claim 4, the mean volume diameter will be an inherent property of a composition with the particle sizes as taught.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claim 6, the amount of potassium in the bitetrazole will be the same or similar to that which is taught.  Alternatively, it would be obvious to arrive at compounds with varying amounts of potassium.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable as applied over Fujisaki (20150239792) in view of Lundstrom (4370181) above and further in view of Kobayashi (20170008482).
Regarding claims 7 and 8, Kobayashi teaches that it is known in the art to use a gas generating agent in an igniter device that also includes an ignition charge and electric igniter (meets limitations of claim 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the gas generating composition as taught with the igniter device of Kobayashi since Kobayashi suggests that gas generating compositions can be used in the igniter part (0029 and 0030).
Regarding claim 9, the limitation regarding the co-precipitated product is a method limitation.  If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable as applied above, and further in view of Johnson (3136114).
Regarding claim 10, Johnson discloses that it is known to form gas generating compositions that include metal salts of bitetrazole (col. 4, lines 1-32) and oxidizers such as perchlorates (col. 4, lines 1-32) and indicates that the components are incorporated in finely divided particle sizes from 5-50 microns to achieve the best results (col. 5, lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the product sizes as taught by Johnson with the composition as taught and device of Kobayashi since all patents relate to gas generating compositions and since the patents use the same or similar bitetrazole fuel and perchlorate oxidizers and since Johnson indicates that these particle size help to produce the best results in a gas generating composition.
Regarding claim 11, the mean volume diameter will be an inherent property of a composition with the particle sizes as taught.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claim 13, the amount of potassium in the bitetrazole will be the same or similar to that which is disclosed.  Alternatively, it would be obvious to arrive at compounds with varying amounts of potassium.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734